942 F.2d 792
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Monte LEE, Plaintiff-Appellant,v.UNITED STATES GOVERNMENT, Defendant-Appellee.
No. 90-56362.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1991.*Decided Aug. 30, 1991.

Before BROWNING, SNEED and WILLIAM A. NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Monte Lee appeals pro se from the district court's dismissal with prejudice of his action against the government and imposition of a pre-filing order.   We affirm.


3
In his complaint, Lee named the three branches of the federal government and alleged frivolous claims regarding (1) a conspiracy involving the denial of certiorari in previous actions, (2) the federal courts' adoption and implementation of the doctrine of absolute judicial immunity, (3) the government's failure to appoint a special investigator to investigate his allegations of misconduct by Metro-Goldwyn-Mayer, Inc., and (4) the Senate's failure during Senate confirmation proceedings to investigate Lee's charges of misconduct by Judge (now Justice) Anthony Kennedy, who participated in rulings unfavorable to Lee.   All of Lee's claims are attempts to seek redress in connection with court proceedings involving his attempts to market a motion picture entitled "Grimm's Fairy Tales."


4
Lee has brought numerous actions alleging the same or similar claims, all of which have been decided against him.   See, e.g., Lee v. Reagan, No. 85-6205, unpublished memorandum disposition (9th Cir.  May 5, 1986);  Lee v. Biden, No. 88-6341, unpublished memorandum disposition (9th Cir.  June 5, 1989).   Given the frivolous and repetitious nature of Lee's present action, the district court did not err by dismissing the action with prejudice.


5
The district court also enjoined Lee from filing "this Complaint, or any other Complaint dealing with the same subject matter, without first obtaining approval of this Court to do so."


6
Before a district court issues a pre-filing order, the following requirements must be met:  (1) the plaintiff must be given notice and the opportunity to oppose the motion, (2) there must be an adequate record for review, (3) the court must make substantive findings of frivolousness, and (4) the order must be narrowly tailored to curb the abuses of the particular litigant.   De Long v. Hennessey, 912 F.2d 1144, 1147-48 (9th Cir.), cert. denied, 111 S.Ct. 562 (1990).   All four requirements have been met in this case.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3